 

Exhibit 10.3

 



AMENDED AND RESTATED

 

CALL OPTION AGREEMENT

 

This Amended and Restated Call Option Agreement (the “Agreement”) dated as of
March 13, 2018 by and between Protalex, Inc. (the “Company”) and Niobe Ventures,
LLC (“Niobe”).

 

WHEREAS, through the date hereof, the Company has consummated a private
placement financing solely to accredited investors (the “Offering”) of $1.475-
million of principal amount of its Senior Convertible Notes (individually a
“Note” and collectively the “Notes”), due February 28, 2023 (the “Maturity
Date”); and

 

WHEREAS, the principal and accrued and unpaid interest on the Notes may, at the
option of the Note holder, be converted into shares of the Common Stock par
value $.00001, per share of the Company (“Common Stock”) at a conversion price
of $.20 per share, subject to adjustment as provided for in the Notes; and

 

WHEREAS, giving effect to its conversion of certain outstanding debt to equity
on the date hereof, Niobe owns shares of Common Stock (the “Niobe Shares”),
which represent approximately 87% of the issued and outstanding shares of the
Common Stock of the Company; and

 

WHEREAS in order to facilitate the sale of the Notes, Niobe has agreed to
off-set the dilutive effect of the conversion of the Notes by providing for the
Company to automatically repurchase, for nominal consideration, certain of the
Niobe Shares upon conversion of all or any portion of the Notes.

 

NOW THEREFORE, the parties hereby agree as follows:

 

(1)Option.

 

(a)To the extent that the Company, from time to time, issues shares of Common
Stock to, or at the direction of, a holder of a Note (“Conversion Shares”) upon
conversion of all or a portion of the outstanding principal and/or accrued and
unpaid interest of such Note, the Company shall simultaneously purchase from
Niobe, and Niobe shall simultaneously sell to the Company, for the Per Share
Option Price, that number of shares of Common Stock as shall equal 662/3% of the
Conversion Shares (the “Niobe Share Portion”).

 

(b)The purchase of the Niobe Share Portion shall be deemed to occur, without
further action by the Company or Niobe, immediately upon the Company’s receipt
of a properly tendered Conversion Notice as contemplated by the Notes (each, a
“Conversion Date”). The Company shall tender by check or wire transfer, within
three (3) business days of a Conversion Date, an amount equal to the product of
(i) the number of shares constituting the Niobe Share Portion, and (ii) the Per
Share Option Price (each such amount, a “Niobe Share Portion Purchase Price”).

 



   

 

 

(c)On or before 12:00 noon Eastern Time on the date following a Conversion Date,
the Company shall provide written notice of the Niobe Share Portion attributable
to such conversion by email to Niobe (akling@ghventure.com), with a copy to
Kenneth S. Rose (krose@mzrl.com) to facilitate the preparation and filing with
the Securities and Exchange Commission of all necessary reports with respect to
the sale of the Niobe Share Portion. Time is of the essence with respect to this
Company notice obligation.

 

(2)Restricted Account.

 

(a)In order to secure Niobe’s obligation hereunder, as soon as practicable, and
in no event later than ten (10) Business Days from the date hereof, Niobe shall
deliver certificate(s) representing an aggregate of 4,916,667 shares of Common
Stock (the “Restricted Shares”), together with any other documentation required,
to the Company’s Stock Transfer Agent, to be deposited in a restricted account
(the “Restricted Account”) to facilitate the purchase and transfer to the
Company of the Niobe Share Portion as of each Conversion Date, if any.

 

(b)In addition, as soon as practicable, and in no event later than ten (10)
Business Days from the date Niobe receives notice of the issuance of any shares
of Common Stock in payment of interest due on any Note, Niobe shall deliver
certificate(s) representing the Niobe Share Portion of such shares of Common
Stock issued, together with any other documentation required, to the Company’s
Stock Transfer Agent, to be deposited in the Restricted Account (which shares of
Common Stock for the purposes of this Agreement shall be deemed Restricted
Shares).

 

(c)Any Restricted Shares remaining in the restricted account shall be released
to Niobe without restriction on the earliest to occur of: (i) February 28, 2023,
or (ii) the date on which no Notes remaining outstanding.

 

(d)Niobe agrees that it shall not sell, assign, pledge or otherwise encumber any
of the Restricted Shares.

 

(e)Niobe shall retain all voting rights with respect to the Restricted Shares,
prior to any sale to the Company.

 

(3)Entire Agreement. This Agreement, contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into this Agreement.

 



 2 

 

 

(4)Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed by the parties.

 

(5)Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

(6)No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person or entity.

 

(7)Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.

 

(8)Execution. This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

(9)Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.

 

(10)Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the parties will be
entitled to specific performance under this Agreement. The parties agree that
monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of obligations contained in this Agreement and hereby agree
to waive and not to assert in any action for specific performance of any such
obligation the defense that a remedy at law would be adequate.

 

(11)Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 



 3 

 

 

(12)Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.

 

(13)Definitions. For purposes of this Agreement the following terms shall have
the following meanings:

 

(a)“Business Day” means any day except Saturday, Sunday and any day which shall
be a federal legal holiday, in the United States, or a day on which banking
institutions in the State of New York, are authorized or required by law or
other government action to close.

 

(b)“Per Share Option Price” means $.01 as appropriately adjusted from time to
time as follows:

 

If the Company, at any time shall:

 

(i)pay a stock dividend or otherwise make a distribution on shares of its Common
Stock or any other equity or equity equivalent securities payable in shares of
Common Stock;

 

(ii)subdivide outstanding shares of Common Stock into a larger number of shares;
or

 

(iii)combine (including by way of reverse stock split) outstanding shares of
Common Stock into a smaller number of shares,

 

then the Per Share Option Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock, outstanding before such
event and of which the denominator shall be the number of shares of Common Stock
outstanding after such event. Any adjustment made pursuant to this Section shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

  

 

 

Signature Page Follows

 

 4 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Call Option Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

  

PROTALEX, INC.   Address for Notice              

131 Columbia Turnpike

Suite 1

Florham Park, NJ 07932

Attn: Kirk Warshaw, CFO

Fax: 212 713-1818

By:         Name:  Kirk M. Warshaw       Title:    Chief Financial Officer      
        With a copy to (which shall not constitute notice):       Morse Zelnick
Rose & Lander, LLP       825 Third Avenue       New York, NY 10022       Attn:
Kenneth S. Rose, Esq.       Fax: (212) 208-6809                     NIOBE
VENTURES, LLC   Address for Notice              

c/o Arnold P. Kling
410 Park Avenue, 17th Floor

New York, NY 10022

By:         Name:  Arnold P. Kling       Title:    President                    

  

 5 



 

 



 